Name: Council Regulation (EC) No 1351/1999 of 21 June 1999 laying down certain control measures to ensure compliance with the measures adopted by ICCAT
 Type: Regulation
 Subject Matter: natural environment;  fisheries;  European Union law;  international affairs
 Date Published: nan

 Avis juridique important|31999R1351Council Regulation (EC) No 1351/1999 of 21 June 1999 laying down certain control measures to ensure compliance with the measures adopted by ICCAT Official Journal L 162 , 26/06/1999 P. 0006 - 0008COUNCIL REGULATION (EC) No 1351/1999of 21 June 1999laying down certain control measures to ensure compliance with the measures adopted by ICCATTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),(1) Whereas the European Community has been a contracting party to the International Convention for the Conservation of Atlantic Tunas, hereinafter referred to as "the ICCAT Convention", since 14 November 1997;(2) Whereas the ICCAT Convention provides a regional framework for cooperation with a view to the conservation and management of resources of tuna and tuna-like fish in the Atlantic Ocean and adjacent seas through the agency of an International Commission for the Conservation of Atlantic Tunas, hereinafter referred to as "ICCAT", and the adoption of recommendations on conservation and management in the Convention area that become binding on contracting parties;(3) Whereas, with a view to ensuring compliance with the conservation measures in place, ICCAT adopted at its fifteenth ordinary meeting from 14 to 21 November 1997 a recommendation on transhipments and vessel observation that became binding on contracting parties from 13 June 1998; whereas the Community should apply that recommendation;(4) Whereas it is necessary to lay down rules on the transmission of information on vessels suspected of fishing activity detrimental to the effectiveness of the conservation measures adopted by ICCAT;(5) Whereas it is essential to strengthen control at sea by allowing Community fishing vessels and mother ships to receive transhipments only from vessels flying the flag of a contracting party or cooperating party, entity or fishing entity;(6) Whereas ICCAT has constantly encouraged non-contracting parties, entities and fishing entities fishing in the Convention area for species falling within ICCAT's competence to become cooperating parties, entities or fishing entities by making a firm commitment to comply with ICCAT's conservation and management measures,HAS ADOPTED THIS REGULATION:Article 1For the purposes of this Regulation: "Observation" shall mean any observation by a Member State's vessel, aircraft or competent authority, responsible for surveillance at sea, of a vessel:- the nationality of which is not apparent (hereinafter referred to as "a stateless vessel") and that is suspected of fishing for species falling within ICCAT's competence, or- flying the flag of another contracting party and suspected of fishing contrary to ICCAT's conservation measures, or- flying the flag of a non-contracting party, entity or fishing entity and suspected of fishing contrary to ICCAT's conservation measures.The observation shall be recorded on an observation form as shown in the Annex. As much as possible of the information specified in the observation form shall be given. The observation form may be accompanied by photographs of the vessel observed.Article 21. Observation forms shall be transmitted without delay to the competent authorities of observer's Member State. The Member State shall forward them without delay to the Commission, which shall then inform the flag state of the observed vessel.2. The Commission shall without delay transmit observation forms to the ICCAT secretariat.Article 31. A Member State receiving through the competent authorities of a contracting party an observation on the activity of a vessel flying its flag shall without delay notify the observation and all relevant information to the Commission.2. The Commission shall duly notify this relevant information to the ICCAT secretariat for examination by the ICCAT compliance committee.Article 41. The competent authority of a Member State that has boarded and/or inspected a stateless vessel shall without delay notify the Commission of the inspection findings and of any action which it has taken under international law.2. The Commission shall immediately transmit the information to the ICCAT secretariat.Article 51. Community fishing vessels and mother vessels may not receive transhipments at sea of species falling within ICCAT's competence from vessels flying the flag of a non-contracting party that does not have the status of cooperating party, entity or fishing entity.2. Before 1 January of each year, the Commission shall send Member States a list of cooperating parties, entities and fishing entities as drawn up by ICCAT.3. Before 1 October of each year, Member States shall transmit details of transhipment activities by Community vessels in the previous year to the Commission, which shall forward them to ICCAT.Article 6This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 21 June 1999.For the CouncilThe PresidentL. SCHOMERUS(1) OJ C 371, 1.12.1998, p. 16.(2) Opinion delivered on 13 April 1999 (not yet published in the Official Journal).ANNEX>PIC FILE= "L_1999162EN.000802.EPS">